UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 2, 2012 TEAM, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-08604 74-1765729 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 200 Hermann Drive Alvin, Texas 77511 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (281)331-6154 Not Applicable (Former name or former address, if changed since last report) Check the appropriate line below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 — CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 — CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the — Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the — Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 31, 2012, Robert A. Peiser, a director of Team, Inc. (the “Company”), notified the Board of Directors (the “Board”) of the Company of his intent to retire from the Board. Mr. Peiser informed the Company that he would not stand for reelection as a director at the Company’s 2012 Annual Meeting of Shareholders, at which time his current three-year term as a director will expire. Mr. Peiser will continue to serve as a director and on the compensation committee until the 2012 Annual Meeting of Shareholders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Team, Inc. (Registrant) Date: August 2, 2012 By: /s/ André C. Bouchard André C. Bouchard Senior Vice President – Administration, General Counsel and Secretary
